1024,-/?
                                        ELECTRONIC RECORD



                                                                                Poss With Intent to Deliver a
CCA #       09-13-00072-CR                                  OFFENSE:            Controlled Substance


            Ramiro Trevino Jr.
STYLE:      v. The State of Texas                           PUNISHMENT:         30 years

                                                            COUNTY:             Montgomery


TRIAL COURT:             410th District Court                            Appellant's                MOTION
TRIAL COURT#:            12-06-06351 CR (Count 1)               FOR REHEARING IS:          OVERRULED
TRIAL COURT JUDGE:       Judge K. Michael Mayes                 DATE:         11-13-14

DISPOSITION:       AFFIRMED                                     JUDGE:        PER CURIAM




DATE:         10-22-14

JUSTICE:      Leanne Johnson          PC     NO       S   YES

PUBLISH:      NO                      DNP:      YES


CLK RECORD:        05-09-13                               SUPPCLKRECORD:
RPT RECORD:        06-25-13, 07-16-13                     SUPPRPTRECORD:
STATE BR:          02-04-14                               SUPP BR:
APP BR:            04-25-14 Amended                       PROSE BR:




                                 IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                CCA#            \bl(o
        h^PBLLANT^S Petition                                         Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                  DATE:

                                                                     JUDGE:

DATE: _        O^
                   •M     PV(T                                       SIGNED:                         PC:

JUDGE:             /j*. Lfaji^^—•                                    PUBLISH:                       DNP:




                   MOTION FOR REHEARING IN                           MOTION FOR STAY OF MANIDATE IS:

CCA IS:.                   ON                                                                  ON

JUDGE:                                                               JUDGE: